Citation Nr: 0505350	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-05 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Salisbury, North Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at Maria Parham 
Hospital from October 27, 2001, to November 1, 2001.  


REPRESENTATION

Appellant represented by: North Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from March 1959 to 
January 1968.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 2002 determination 
by the Salisbury VAMC, which denied payment or reimbursement 
of unauthorized medical expenses incurred from October 27, 
2001, to November 1, 2001, for treatment at a non-VA medical 
facility.  A notice of disagreement (NOD) was filed in 
October 2002, and a statement of the case (SOC) was issued in 
February 2003.  A substantive appeal (VA Form 9, Appeal to 
Board of Veterans' Appeals) was filed in April 2003.  

The Board notes that a request for a travel board hearing, 
noted on the April 2003 VA Form 9, was withdrawn in June 
2004.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Service connection is established for residuals of a 
gunshot wound of the right hip involving muscle group XVII, 
with tender scar, rated as 20 percent disabling from January 
14, 1968; for right sciatic neuropathy involving the foot, 
ankle, calf and thigh, with tender post-operative scar, rated 
as 20 percent disabling from January 14, 1968; and for 
residuals of an appendectomy, rated as noncompensable 
effective January 14, 1968.  

3.  The veteran was admitted to Maria Parham Hospital on an 
emergency basis on October 25, 2001, for treatment of a right 
cerebral hemispheric stroke.  

4.  A Maria Parham Hospital summary reflects that the veteran 
was eligible for transfer to the Durham VAMC on October 25, 
2001.  


CONCLUSION OF LAW

The claim for payment or reimbursement of unauthorized 
medical expenses incurred from October 27, 2001, to November 
1, 2001, at Maria Parham Hospital, is without legal merit.  
38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 17.52, 17.120, 17.121, 17.130, 17.1000-
17.1008 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the veteran has been notified of the reasons 
for the denial of the claim, the regulations governing his 
claim, and has been afforded an opportunity to present 
evidence and argument in connection with the claim.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed him.  As will be explained 
below, the claim on appeal lacks legal merit; hence, the 
duties to notify and assist imposed by the VCAA are not 
applicable in this appeal.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  

II.  Analysis

The record reflects that on October 25, 2001, the veteran was 
admitted to Maria Parham Hospital, where he was evaluated and 
found to have a large right cerebral hemispheric stroke.  A 
hospital summary, dated October 25, 2001, reflects that the 
veteran's family requested he be transferred to the Durham 
VAMC.  Reportedly, the VAMC was contacted, but the transfer 
could not be arranged that day.  The veteran was therefore 
admitted to Maria Parham Hospital for further evaluation.  
The hospital summary further noted that when a bed became 
available at the Durham VAMC, the veteran would be 
transferred according to the wishes of his family.  

Additional medical records from Maria Parham Hospital note 
that the veteran's continued care up until November 1, 2001.  
A discharge summary, dated November 1, 2001, reflects that 
the veteran was transferred to the Durham VAMC when a bed 
became available.  

Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care.  Reimbursement 
or payment for expenses not previously authorized may be made 
only under the following circumstances: (a) treatment was for 
(1) an adjudicated service-connected disability; (2) a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) any disability of a veteran who is permanently and 
totally disabled as a result of a service-connected 
disability; (4) for any illness, injury or dental disability 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31; and (b) 
such treatment was rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and (c) VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120.   

An emergency shall be deemed to have ended at that point when 
a VA physician has determined, based on sound medical 
judgment, that the veteran could have been transferred to a 
VA medical facility for continuation of treatment.  See 38 
C.F.R. § 17.121.  

Failure to satisfy any one of the four criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private hospital.  See 38 C.F.R. § 17.120; 
Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130. 

In this case, the veteran does not meet any of the four 
criteria listed above, as his treatment at Maria Parham 
Hospital was not for a service-connected disability or a 
nonservice-connected disability associated with and held to 
be aggravating a service-connected disability.  Furthermore, 
the claims file does not reflect that the veteran was 
considered permanently and totally disabled as a result of a 
service-connected disability, or that he was participating in 
a rehabilitation program under 38 U.S.C. Chapter 31.  Thus, 
the veteran is not eligible for medical expense reimbursement 
under 38 U.S.C.A. § 1728.  

The veteran's claim has also been considered under pertinent 
provisions of The Millennium Health Care and Benefits Act, 
Pub. L. 106-117, which also provides general authority for 
the reimbursement of non-VA emergency treatment.  See 38 
U.S.C.A. § 1725 (West 2002).  Payment or reimbursement under 
38 U.S.C.A. § 1725 for emergency services may be made only if 
all of the conditions set forth in 38 C.F.R. § 17.1002 are 
met.  In particular, the following subsection is relevant to 
this case: the claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the veteran becomes 
stabilized).  38 C.F.R. § 17.1002(d).

The term "emergency treatment" is defined as medical care or 
services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be feasible, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1). 

Although the veteran contends that VA should pay for all of 
his medical bills for the hospitalization at Maria Parham 
Hospital, the Board finds that there is no legal basis for 
the veteran's entitlement to payment or reimbursement of 
unauthorized medical expenses incurred from October 27, 2001, 
to November 1, 2001.  

In this case, the basic facts are not in dispute, and the 
question of exactly when the veteran could be safely 
transferred is not at issue.  The medical evidence reflects 
that the veteran's condition at that time of his admission to 
Maria Parham Hospital did not preclude him from being 
transferred to a VA or other federal facility for treatment.  
As noted above, an October 25, 2001, hospital summary 
reflects a physician's report that the veteran would have 
been transferred to the Durham VAMC if there had been a bed 
available at that facility.  Therefore, the Board concludes 
that the veteran could have been safely transferred from 
Maria Parham Hospital on October 25, 2001.  See 38 C.F.R. 
§ 17.1002(d).  

The Board also notes that the veteran has not contended that 
his medical condition was unstable on or after October 27, 
2001, or that he could not safely be transferred at that 
time.  Rather, the veteran has contended that he could not be 
transferred on October 27, 2001, or on October 25, 2001, for 
that matter, because the Durham VAMC had no available beds.  
However, that fact is not dispositive of the question on 
appeal.  In this regard, the Board notes that it does not 
have unlimited discretion to pay benefits.  In a case such as 
this, which concerns expenses incurred for treatment of a 
nonservice-connected disability, the governing legal 
authority limits benefits narrowly.  Specifically, benefits 
can only be paid for emergency treatment and cannot be paid 
once the veteran can be safely transferred or discharged, 
i.e., his condition has stabilized.    

The Board is aware of the substantial medical bills incurred 
by the veteran for his private treatment at Maria Parham 
Hospital.  The veteran's family has reported that the veteran 
does not have private insurance and his income is limited to 
social security and VA benefits, which go towards paying for 
his care at a nursing home.  There is no question that the 
veteran was seriously ill and that his illness required 
immediate medical care.  The medical evidence, however, 
reflects that the veteran was eligible for transfer from 
Maria Parham Hospital the same day he was initially treated 
on October 25, 2001.  

Under these circumstances, the Board finds that there is no 
legal basis that allows for VA payment or reimbursement of 
the veteran's medical expenses at Maria Parham Hospital 
beyond those currently authorized.  Where, as here, the law 
and not the evidence is dispositive, the appeal must be 
terminated or denied as without legal merit (or, as lacking 
entitlement under the law).  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

The claim for payment or reimbursement of unauthorized 
medical expenses incurred at Maria Parham Hospital from 
October 27, 2001, to November 1, 2001, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


